IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDREW DARVIN HERSH, Civil No. 3:16-cv-2290
Petitioner ; (Judge Mariani)
v.
MARK GARMAN, et al.,
Respondents

MEMORANDUM

Petitioner Andrew Darvin Hersh (“Hersh”) filed the instant petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2254 challenging a conviction and sentence imposed in the
Court of Common Pleas of Adams County, Pennsylvania. (Doc. 1). For the reasons
discussed below, the petition will be denied.
|. Background’

On August 17, 2009, a criminal information was filed in the Court of Common Pleas
of Adams County charging Hersh with several sexual offenses for alleged inappropriate
contact with his biological daughter, who was approximately three-and-a-half years old at
the time of the incidents. See Commonwealth v. Hersh, CP-01-CR-0000720-2009 (Pa. Ct.

Com. Pl. Adams Cty.). On August 10, 2010, following a jury trial, Hersh was found guilty of

 

1 A federal habeas court may take judicial notice of state court records. Montanez v. Walsh,
9014 WL 47729, at *4 n.2 (M.D. Pa. Jan. 7, 2014); see also Reynolds v. Ellingsworth, 843 F.2d 712, 714
n.1 (3d Cir. 1988). Accordingly, in reviewing this petition, the Court takes judicial notice of the publicly
available dockets of criminal and collateral post-conviction proceedings in the Court of Common Pleas of
Adams County, the Superior Court of Pennsylvania, and the Supreme Court of Pennsylvania.

 
rape of a child, indecent assault of a person less than thirteen years of age, and corruption
of minors. Id. On November 12, 2010, Hersh was sentenced to a thirteen to thirty year
term of imprisonment. Id.

On November 12, 2010, Hersh filed a direct appeal. On April 11, 2011, the
Pennsylvania Superior Court dismissed the direct appeal for failure to file a brief.
Commonwealth v. Hersh, 1872 MDA 2010 (Pa. Super.). On June 17, 2011, Hersh sought
PCRA? relief in the nature of reinstatement of his direct appeal rights. Commonwealth v.
Hersh, CP-01-CR-0000720-2009 (Pa. Ct. Com. Pl. Adams Cty.). The PCRA court
reinstated Hersh’s direct appeal rights and he subsequently filed a direct appeal.
Commonwealth v. A.D.H., 1639 MDA 2011 (Pa. Super.). On June 20, 2012, the
Pennsylvania Superior Court affirmed the conviction. Id. Hersh did not file a petition for
allowance of appeal with the Pennsylvania Supreme Court. (Doc. 2, p. 11).

On August 22, 2012, Hersh filed a petition for post-conviction collateral relief
pursuant to the Post Conviction Relief Act ("PCRA’), 42 PA. CONS. STAT. §§ 9541-46.
Commonwealth v. Hersh, CP-01-CR-0000720-2009 (Pa. Ct. Com. PI. Adams Cty.). On
August 6, 2013, following an evidentiary hearing, the PCRA court denied the petition. /d.
Hersh filed an appeal to the Pennsylvania Superior Court. On April 11, 2014, the

Pennsylvania Superior Court affirmed the denial of the PCRA petition. Commonwealth v.

 

2 Post Conviction Relief Act ("PCRA’), 42 Pa. CONS. STAT. §§ 9541-46.
2
A.D.H., 1535 MDA 2013 (Pa. Super. Apr. 11, 2014). Hersh then filed a petition for
allowance of appeal with Pennsylvania Supreme Court. On August 21, 2014, the
Pennsylvania Supreme Court denied the petition for allowance of appeal. Commonwealth
v. A.D.H., 97 A.3d 742 (Pa. Aug. 21, 2014).

On-August 25, 2014, Hersh filed a second PCRA petition, alleging that his sentence
was illegal under Alleyne v. United States, 570 U.S. 99 (2013). Commonwealth v. Hersh,
CP-01-CR-0000720-2009 (Pa. Ct. Com. Pl. Adams Cty.). On January 15, 2015, Hersh filed
an amended PCRA petition. /d. On February 5, 2015, the PCRA court denied the petition.
Id. Hersh filed an appeal to the Pennsylvania Superior Court. On August 21, 2015, the
Pennsylvania Superior Court affirmed the denial of the PCRA petition. Commonwealth v.
A.D.H., 2015 WL 6681195 (Pa. Super. Aug. 21, 2015). Hersh then filed a petition for
allowance of appeal with the Pennsylvania Supreme Court. On March 8, 2016, the
Pennsylvania Supreme Court denied the petition for allowance of appeal. Commonwealth
v. A.D.H., 635 Pa. 737 (Pa. 2016). Hersh filed a petition for writ of certiorari with the United
States Supreme Court. On June 13, 2016, the United States Supreme Court denied the
petition for writ of certiorari. A.D.H. v. Pennsylvania, 136 S.Ct. 2475 (2016).

Hersh also filed an unsuccessful petition for writ of habeas corpus with the
Pennsylvania Supreme Court. Commonwealth ex rel. Hersh v. Garman, 87 MM 2016 (Pa.

Aug. 22, 2016).

 
ll. Standards of Review

The statutory authority of federal courts to issue habeas corpus relief for persons in
state custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and
Effective Death Penalty Act of 1996 (“AEDPA"). A habeas corpus petition pursuant to §
2254 is the proper mechanism for a prisoner to challenge the “fact or duration’ of his
confinement. Preiser v. Rodriguez, 411 U.S. 475, 498-99, 93 S.Ct. 1827, 36 L.Ed.2d 439
(1973). “[I]t is not the province of a federal habeas court to reexamine state-court
determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct.
475, 116 L.Ed.2d 385 (1991). Rather, federal habeas review is restricted to claims based
“on the ground that [petitioner] is in custody in violation of the Constitution or laws or treaties
of the United States.” 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.

A. — Exhaustion

Habeas corpus relief cannot be granted unless all available state remedies have
been exhausted, or there is an absence of available state corrective process, or
circumstances exist that render such process ineffective to protect the rights of the
applicant. See 28 U.S.C. § 2254(b)(1). The exhaustion requirement is grounded on
principles of comity in order to ensure that state courts have the initial opportunity to review
federal constitutional challenges to state convictions. See Werts v. Vaughn, 228 F.3d 178,

192 (3d Cir. 2000).

 
A state prisoner exhausts state remedies by giving the “state courts one full
opportunity to resolve any constitutional issues by invoking one complete round of the
State’s established appellate review process.” O'Sullivan v. Boerckel, 526 U.S. 838, 845,
419 S.Ct. 1728, 144 L.Ed.2d 1 (1999).? Respect for the state court system requires that the
petitioner demonstrate that the claims in question have been “fairly presented to the state
courts.” Castille v. Peoples, 489 U.S. 346, 351, 109 S.Ct. 1056, 103 L.Ed.2d 380 (1989).
To “fairly present” a claim, a petitioner must present its “factual and legal substance to the
state courts in a manner that puts them on notice that a federal claim is being asserted.”
McCandless v. Vaughn, 172 F.3d 255, 261 (3d Cir. 1999); see also Nara v. Frank, 488 F.3d
187, 197-98 (3d Cir. 2007) (recognizing that a claim is fairly presented when a petitioner
presents the same factual and legal basis for the claim to the state courts). While the
petitioner need not cite “book and verse” of the federal Constitution, Picard v. Connor, 404
U.S. 270, 278, 92 S.Ct. 509, 30 L.Ed.2d 438 (1971), he must “give the State ‘the opportunity
to pass upon and correct’ alleged violations of its prisoners’ federal rights” before presenting
those claims here, Duncan v. Henry, 513 U.S. 364, 365, 115 S.Ct. 887, 130 L.Ed.2d 865

(1995) (quoting Picard, 404 U.S. at 275, 92 S.Ct. 509).

 

3 In Pennsylvania, pursuant to Order 218 of the Pennsylvania Supreme Court, review of criminal
convictions and post-conviction relief matters from the Pennsylvania Supreme Court is discretionary and
“unavailable” for purposes of exhausting state court remedies under § 2254. Lambert v. Blackwell, 387
F.3d 210, 233 (3d Cir. 2004). Thus, to exhaust state remedies, a Pennsylvania prisoner need appeal only
to the Pennsylvania Superior Court.

 
B. Merits Standard

Once a court has determined that the exhaustion requirement is met and, therefore,
that review on the merits of the issues presented in a habeas petition is warranted, the
scope of that review is set forth in 28 U.S.C. § 2254(d). Section 2254(d) provides, in
pertinent part, that an application for a writ of habeas corpus premised on a claim previously
adjudicated on the merits in state court shall not be granted unless:

(1) [the decision] was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the

United States; or

(2) {the decision] was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). To establish that the decision was contrary to federal law ‘it is not
sufficient for the petitioner to show merely that his interpretation of Supreme Court
precedent is more plausible than the state court's; rather, the petitioner must demonstrate
that Supreme Court precedent requires the contrary outcome.” Matteo v. Superintendent,
171 F.3d 877, 888 (3d Cir. 1999). Similarly, a federal court will only find a state court
decision to be an unreasonable application of federal law if the decision, “evaluated
objectively and on the merits, resulted in an outcome that cannot reasonably be justified
under existing Supreme Court precedent.” Id.

Further, under 28 U.S.C. § 2254(e)(1), a federal court is required to presume that a
state court's findings of fact are correct. A petitioner may only rebut this presumption with

6

 
clear and convincing evidence of the state court's error. Miller-El v. Cockrell, 537 U.S. 322,
341 (2003) (stating that the clear and convincing standard in § 2254(e)(1) applies to factual
issues, whereas the unreasonable application standard of § 2254(d)(2) applies to factual
decisions); Matteo, 171 F.3d at 888; Thomas v. Varner, 428 F.3d 492, 497-98 (3d Cir.
2005). This presumption of correctness applies to both explicit and implicit findings of fact.
Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000). Consequently, a habeas petitioner
“must clear a high hurdle before a federal court will set aside any of the state court's factual
findings.” Mastracchio v. Vose, 274 F.3d 590, 597-98 (1st Cir. 2001).

Like the “unreasonable application” prong of paragraph (1), a factual determination
should be adjudged “unreasonable” under paragraph (2) only if the court finds that a rational
jurist could not reach the same finding on the basis of the evidence in the record. 28 U.S.C.
§ 2254(d)(2); Porter v. Horn, 276 F. Supp. 2d 278, 296 (E.D. Pa. 2003); see also Torres v.
Prunty, 223 F.3d 1103, 1107-08 (9th Cir. 2000); cf. Jackson v. Virginia, 443 U.S. 307, 316
(1979). “This provision essentially requires the district court to step into the shoes of an
appellate tribunal, examining the record below to ascertain whether sufficient evidence
existed to support the findings of fact material to the conviction.” Breighner v. Chesney, 301

F. Supp. 2d 354, 364 (M.D. Pa. 2004) (citing 28 U.S.C. § 2254(d)(2) and (f)'). Mere

 

4 “If the applicant challenges the sufficiency of the evidence adduced in such State court
proceeding to support the State court's determination of a factual issue made therein, the applicant, if able,
shall produce that part of the record pertinent to a determination of the sufficiency of the evidence to
support such determination.” 28 U.S.C. § 2254(f.

 
disagreement with an inferential leap or credibility judgment of the state court is insufficient
to permit relief. Porter, 276 F. Supp. 2d at 296; see also Williams v. Taylor, 529 U.S. 362,
408-09 (2000); Hurtado v. Tucker, 245 F.3d 7, 16 (1st Cir. 2001). Only when the finding
lacks evidentiary support in the state court record or is plainly controverted by evidence
therein should the federal habeas court overturn a state court's factual determination.
Porter, 276 F. Supp. 2d at 296; see also Williams, 529 U.S. at 408-09.
lil. Discussion

A. _ Ineffective Assistance of Counsel Claims

1. Standard of Review

The Sixth Amendment right to counsel is the right to the effective assistance of
counsel. Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L-Ed.2d 674
(1984). This right to effective assistance of counsel also extends to the first appeal. Lewis
v, Johnson, 359 F.3d 646, 656 (3d Cir. 2004). In Strickland, the Supreme Court articulated
a two-prong test in assessing whether a petitioner has been denied the effective assistance
of counsel. Strickland, 466 U.S. at 687-88. A petitioner must demonstrate: (1) that his
counsel's representation “fell below an objective standard of reasonableness” and (2) that
such defective performance caused the petitioner prejudice. See id.

In evaluating the first prong of the Strickland test, the court must be “highly

deferential” toward counsel's conduct. /d. at 689. There is a strong presumption that

 
counsel's conduct fell within the wide range of reasonable professional assistance. /d. (“It is
all too tempting for a defendant to second-guess counsel's assistance after conviction or
adverse sentence, and it is all too easy for a court, examining counsel's defense after it has
proved unsuccessful, to conclude that a particular act or omission of counsel was
unreasonable.”). “Strickland and its progeny make clear that counsel's strategic choices will
not be second-guessed by post-hoc determinations that a different trial strategy would have
fared better.” Rolan v. Vaughn, 445 F.3d 671, 681-82 (3d Cir. 2006) (citing Strickland, 446
U.S. at 689). Notably, courts will not deem counsel ineffective for failing to raise a meritless
argument. Strickland, 466 U.S. at 691; United Sfates v. Saunders, 165 F.3d 248, 253 (3d
Cir. 1999).

To satisfy the prejudice prong, the petitioner must show that there is a reasonable
probability that, but for counsel's deficient performance, the outcome of the proceeding
would have been different. See Strickland, 466 U.S. at 694. “A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” /d. Moreover, the petitioner
must show that he or she had a reasonable likelihood of prevailing on the motion at issue,
and having prevailed on the motion, it was also reasonably likely that the result of the trial
would have been different. See Thomas v. Varner, 428 F.3d 491, 502 (3d Cir. 2005).

To prevail on a claim for ineffective assistance of counsel, a petitioner must satisfy

both prongs of the Strickland test. Carpenter v. Vaughn, 296 F.3d 138, 149 (3d Cir. 2002).

 

 
The inquiry may begin with either the deficient performance or prejudice prong, and the
court is not required to consider the second prong of the test if the petitioner is unable to
satisfy the first one. Strickland, 466 U.S. at 697.
2. Discussion

Hersh argues that trial counsel was ineffective on the following grounds: (1) failing to
call alibi witnesses; (2) failing to object, request a mistrial, or request a curative jury
instruction when there were alleged hand signal communications between the victim and
her mother during the victim's testimony; and, (3) failing to file a motion to suppress his
confession.

a. Failure to Call Alibi Witnesses

Hersh first argues that counsel was ineffective for failing to call alibi witnesses on his
behalf at trial. He identifies those potential witnesses as Daniel Dougherty, Dustin Fleming,
and Fred Mummert. In affirming the denial of PCRA relief, the Pennsylvania Superior Court
rejected this claim as follows:

Within Appellant’s second issue, he claims that trial counsel was ineffective

for failing to call two alibi witnesses, Daniel Dougherty and Dustin Fleming.

Appellant’s Pro Se Brief at 5. Initially, we note that Appellant does not

address Dougherty’s testimony within his brief. “[AJs Appellant has . . . noft]

developed any meaningful analysis, we find this issue waived for lack of

development.” Commonwealth v. McLaurin, 45 A.3d 1131, 1139 (Pa. Super.

2012), appeal denied, 65 A.3d 413 (Pa. 2013); see also Pa. R.A.P. 2119.

Regarding Fleming's testimony, Appellant argues that “[he] was denied

effective assistance of counsel when trial counsel . . . failed to call Mr.

Fleming to the witness stand to testify on an alibi defense, when [trial

10

 
counsel] was aware of Mr. Fleming as a witness, Mr. Fleming was available,
and [Mr. Fleming was] willing to testify for [Appellant].” Id.

‘To satisfy the prejudice prong of [the ineffective assistance of counsel] test
when raising a claim of ineffectiveness for the failure to call a potential
witness at trial, our Supreme Court has instructed that the PCRA petitioner
must establish that: (1) the witness existed; (2) the witness was available to
testify for the defense; (3) counsel knew, or should have known, of the
existence of the witness; (4) the witness was willing to testify for the defense;
and (5) the absence of the testimony of the witness was so prejudicial as to
have denied the defendant a fair trial." Commonwealth v. Wantz, 2014 Pa.
Super. LEXIS 7, *19-20 (Pa. Super. 2014) (citations omitted).

Herein, the PCRA court concluded that Appellant had satisfied the first four
prongs of the test. PCRA Court Opinion, 8/6/13, at 3. However, the PCRA
court concluded Appellant failed to establish that trial counsel's
ineffectiveness resulted in sufficient prejudice to compel PCRA relief.

Although the P.C.R.A. hearing testimony establishes the first
four prongs of the test . . . , [Appellant]’s claim fails as he

cannot establish prejudice. During trial, [Appellant] testified that
friends were at his house on the night of the incident. He also
acknowledged, however, that around midnight, his friends left.
The Commonwealth did not challenge this assertion at trial.
The only reference during trial or at [the] P.C.R.A. hearing
concerning the actual time of the assault is K.H.’s trial
testimony that the incident occurred “way past her bedtime.”

An alibi defense is a defense which “places the defendant at
the relevant time in a different place than the scene involved
and so removed therefrom as to render it impossible for him to
be the guilty party[.]"[] Commonwealth v. Johnson, 646 A.2d
1170, 1172 (Pa. 1994) (citation omitted). [Appellant]'s trial
testimony essentially vitiated an alibi defense as even if his
friends remained at his residence until midnight, it was
physically possible for him to have committed the crime. Trial
counsel properly recognized as much when he determined the
testimony of Dougherty and Fleming carried very little, if any,

11

 
relevance. Moreover, [trial] counsel’s proper use of discretion
is corroborated by the P.C.R.A. testimony of both witnesses
which not only failed to establish [an] alibi but placed into
question whether they were actually with [Appellant] during the
evening of June 12, 2008. As [Appellant] was unable to
establish prejudice, relief on that basis will be denied.

Id. at 3-4 (citation omitted).

Our review of the record discloses ample support for the PCRA court's

conclusion that Appellant failed to demonstrate his entitlement to PCRA relief.

At the PCRA hearing, neither Doherty [sic] nor Fleming could recall being with

Appellant on June 12, 2008. N.T ., 6/17/13, at 19, 21-22. As neither party

could remember being with Appellant on the date in question, neither party

could provide an alibi. See id. Because neither witness could provide an

alibi, Appellant failed to prove that he was prejudiced by the absence of their

testimony. See Wantz, supra. Accordingly, we conclude the PCRA court did

not err in denying Appellant PCRA relief on this ground.

Commonwealth v. A.D.H., 2014 WL 10965652, *8-9 (Pa. Super. April 11, 2014) (citing
PCRA Court Opinion, 8/16/13, at 3-4).

With respect to Daniel Dougherty, the record reflects that Hersh waived this claim
under state law. As a result, Hersh procedurally defaulted this claim in this forum. See
Coleman v. Thompson, 501 U.S. 722, 750 (1991); Sistrunk v. Vaughn, 96 F.3d 666, 673 (3d
Cir. 1996) (concluding, “if the final state court presented with a federal claim refuses to
decide its merits based on an established state rule of law independent of the federal claim
and adequate to support the refusal, federal habeas review is foreclosed”). Similarly, with
respect to trial counsel's failure to call Fred Mummert, Hersh did not raise this claim in state

court. His failure to timely and properly pursue this claim at the state level constitutes an

12

 

 
independent and adequate state ground sufficient to support a procedural default of the
claim. See Bamhart v. Kyler, 318 F. Supp.2d 250 (M.D. Pa. 2004). As such, Hersh is not
entitled to federal habeas review of these two claims unless he can meet his burden of
establishing “cause for the default and actual prejudice as a result of the alleged violation of
federal law or demonstrate that failure to consider the claims would result in a fundamental
miscarriage of justice.” Coleman, 501 U.S. at 750; Norris v. Brooks, 794 F.3d 401, 404 (3d
Cir. 2015). Hersh fails to acknowledge his procedural default of these claims, and fails to
allege any cause and prejudice to excuse it. (See Doc. 17; see also Teague v. Lane, 489
U.S. 288, 298 (1989) (holding that the petitioner's failure to allege cause for his default
precluded federal habeas review of a defaulted claim). Nor is there any indication that a
failure to review these claims will result in a fundamental miscarriage of justice.
Consequently, Hersh is precluded from pursuing federal habeas corpus relief with regard to
trial counsel's failure to call Daniel Dougherty and Fred Mummert.

Furthermore, any attempt by Hersh to exhaust his state remedies at this time would
be futile because these claims are procedurally defaulted due to waiver of the claims and
expiration of the PCRA statute of limitations. See 42 PA. CONS. STAT. § 9544(b) (“For
purposes of this subchapter, an issue is waived if the petitioner could have raised it but
failed to do so before trial, at trial, during unitary review, on appeal or in a prior state

postconviction proceeding”); 42 PA. CONS. STAT. § 9545(b) (“Any petition under this

13

 
subchapter, including a second or subsequent petition, shall be filed within one year of the
date the judgment becomes final”). As such, Hersh is in procedural default for failing to
comply with the state filing requirements, and these issues need not be considered here.
See Coleman, 501 U.S. at 750.

Regarding trial counsel's failure to call Dustin Fleming, the Pennsylvania Superior
Court determined that this ineffectiveness claim lacked merit. Establishing a claim of
ineffectiveness for failure to call a witness under Pennsylvania law requires proof of: (1) the
existence and availability of the witness; (2) counsel's awareness of or duty to know of the
witness; (3) the witness’ willingness and ability to cooperate and appear on behalf of the
defendant; and (4) the necessity of the proposed testimony in order to avoid prejudice.
Commonwealth v. Hall, 549 Pa. 269, 701 A.2d 190 (Pa. 1997). In the matter sub judice,
Hersh failed to satisfy all of these elements. Although Fleming was an available, willing and
cooperative witness, the state court determined that the proposed testimony of Fleming was
not relevant and was not necessary to avoid prejudice.

Furthermore, under Pennsylvania law, an alibi defense “places the defendant at the
relevant time in a different place than the scene involved and so removed therefrom as to
render it impossible for him to be the guilty party.” Commonwealth v. Ali, 10 A.3d 282, 316
(Pa. 2010) (quoting Commonwealth v. Johnson, 600 Pa. 329, 966 A.2d 523, 537 n. 5 (Pa.

2009)) (quotations omitted). “At the core of an alibi defense is, of course, consistency

14

 
between the date and time of the crime and that of the defendant's alibi.”. Commonwealth v.
Johnson, 966 A.2d at 538. The state court record establishes that the potential witness,
Fleming, could not recollect whether he was with Hersh on June 12, 2008. As such,
Fleming could not provide an alibi. Because Fleming did not have any alibi testimony to
offer, trial counsel could not call this witness to establish an alibi defense. The Court does
not hesitate to conclude that trial counsel was not ineffective for failing to pursue an alibi
defense that did not exist. Hersh has failed to meet his burden of showing that trial
counsel's performance was deficient, as required to prevail on a claim of ineffective
assistance of counsel. Strickland, 466 U.S. at 688-89. However, even assuming that Hersh
has shown that trial counsel's performance fell beneath prevailing professional norms,
Hersh is unable to show that he suffered prejudice as a result of that deficient performance.
In order to prove prejudice, Hersh is required to show that the absence of Fleming's
testimony resulted in “a reasonable probability that, but for counsel's unprofessional errors,
the result of the proceeding would have been different.” /d. at 694. The Court concludes
that Hersh has not demonstrated that a reasonable probability exists that, if trial counsel
had called Fleming as an alibi witness, and presented an alibi defense, he would have been
found not guilty. Furthermore, Hersh has not shown that trial counsel's alleged failure to
present an alibi witness and alibi defense “so undermined the proper functioning of the

adversarial process that the trial cannot be relied on as having produced a just result.”

15

 
Strickland, 466 U.S. at 686. Accordingly, Hersh has not met his burden under Strickland to
prove that he was prejudiced by his trial counsel's failure to present an alibi defense and call
Dustin Fleming as an alibi witness. As such, this claim will be denied.

b. Failure to Object to Alleged Hand Signals

 

Hersh next argues that trial counsel was ineffective for failing to object, request a
mistrial, or request a curative jury instruction when there were alleged hand signal
communications between the victim and her mother during the victim's testimony. This
claim was presented to and denied by the state court. The Pennsylvania Superior Court
rejected this claim and found as follows:

Initially, Appellant claims that trial counsel was ineffective for failing to request
a mistrial following K.H.’s trial testimony. Appellant's Pro Se Brief at 8.
Specifically, Appellant argues as follows.

Appellant was denied adequate and effective assistance of
counsel when trial counsel . . . failed to object, motion for a
mistrial or other applicable remedy when [Appellant] observed
K.H. making a “thumbs up” hand gesture to her mother and
step-grandmother in the gallery [during her trial testimony].

Upon informing [trial counsel], [trial counsel] then also observed
this “thumbs up” hand gesture yet still failed to object, motion
for a mistrial, or other applicable remedy. Therefore [sic]
prejudicing the jury, violating [Appellant]'s right to a fair and
impartial jury trial guaranteed to him by the Sixth Amendment of
the United States Constitution and Article 1, Section 9 of the
Pennsylvania Constitution. Id.

‘The decision to grant a mistrial is within the sound discretion of the trial
court.” Commonwealth v. Johnson, 719 A.2d 778, 787 (Pa. Super.1998) (en
banc) (citations and internal quotation marks omitted), appeal denied, 739

16

 

 

 
A.2d 1056 (Pa. 1999).

In criminal trials, declaration of a mistrial serves to eliminate the
negative effect wrought upon a defendant when prejudicial
elements are injected into the case or otherwise discovered at
trial. By nullifying the tainted process of the former trial and
allowing a new trial to convene, declaration of a mistrial serves
not only the defendant's interest but, equally important, the
public’s interest in fair trials designed to end in just judgments.
Accordingly, the trial court is vested with discretion to grant a
mistrial whenever the alleged prejudicial event may reasonably
be said to deprive the defendant of a fair and impartial trial. In
making its determination, the court must discern whether
misconduct or prejudicial error actually occurred, and if so, . . .
assess the degree of any resulting prejudice. . . .

Commonwealth v. Judy, 978 A.2d 1015, 1019 (Pa. Super. 2009) (citation
omitted). Granting a mistrial is an extreme remedy and “is required only when
an incident is of such a nature that its unavoidable effect is to deprive the
appellant of a fair and impartial trial.” See Johnson, supra.

Herein, the PCRA court concluded that Appellant's first claim lacks merit for a
number of reasons.

Initially, th[e PCRA c]ourt rejects as inaccurate the P.C.R.A.
hearing testimony of several witnesses affiliated with
[Appellant], who claimed K.H. gave a “thumbs up” to her family
members on numerous occasions during her testimony. To the
contrary, consistent with trial counsel's testimony, thle PCRA
cJourt only observed a single “thumbs up” being given by K.H.
at the conclusion of her [trial] testimony. During the course of
trial, [the PCRA court judge] regularly and diligently surveyed
the courtroom searching for any improper conduct which may
have either intentionally or inadvertently affected the integrity of
the testimony of any witness. In the current matter, the [PCRA
cjourt’s sense of awareness was heightened as [the PCRA
court] conducted a pre-trial “taint hearing” amid defense claims
of improper influence on the testimony of K.H. Despite this

17

 

 
vigilance, the [PCRA c]ourt did not observe any efforts by
K.H.’s mother or step-grandmother to influence her testimony.
While it is true that K.H. often looked in the direction of her
mother and step-grandmother for support, no inappropriate
activity was observed. While it is also true that KH. motioned a
“thumbs up” to her mother and step-grandmother after her
testimony was concluded, this action occurred in the presence
of the jury and was a proper consideration of the jury when
weighing the demeanor of the witness. As thfe PCRA court
rejects the factual claims of [Appellant]'s P.C.R.A. witnesses as
being inaccurate, counsel cannot possibly be found to be
ineffective for failing to pursue a course of action which did not
exist.

Importantly, even if thle PCRA cJourt was to accept the
testimony of [Appellant]’s P.C.R.A. witnesses as credible,
counsel cannot be held ineffective for failing to pursue a course
of action based upon issues of which he was unaware. As
previously mentioned, counsel credibly testified that the only
questionable conduct he observed from K.H. was the “thumbs
up” at the end of her testimony. Counsel indicated he was
attentive to this issue once advised by [Appellant] of his
concerns. [Appellant] corroborated counsel's lack of
information on this issue as he confirmed at the P.C.R.A.
hearing that he “casually” mentioned it during the trial. Counsel
apparently was never informed of the observations allegedly
made by others. Trial counsel cannot be faulted for failing to
seek a mistrial on “casual” information which was unsupported
by his own observations.

Most importantly, [Appellant]’s claim fails as he has not
established prejudice. . . .

Prior to trial K.H.'s testimony was scrutinized at two separate
hearings conducted by two different judges. In each instance,
the child's testimony was deemed credible. At trial, the child
presented testimony consistent with the taped pre-trial
statements to law enforcement and child advocacy personnel.

18

 

 
The testimony was relatively brief and was substantively limited
to a single point upon which the child had, prior to trial,
consistently testified. There is no credible evidence that the
factual content of the child’s testimony was contrived or
affected in any way by outside sources during the course of
trial. If the allegations alleged by [Appellant] had occurred, they
would have occurred in the open courtroom in the presence of
the jury where the jury could readily take their observations into
account in weighing the credibility of K.H. K.H.’s testimony was
not hesitant or reluctant. Rather, as defense counsel
poignantly noted at [the] hearing, the conduct he observed was
nothing more than a child looking for comfort. That observation
is consistent with thfe PCRA cJourt’s [observation]. As th{e
PCRA clourt finds, as a matter of fact, a paucity of any
evidence that K.H.’s testimony was improperly influenced,
[Appellant]'s claim must fail.

PCRA Court Opinion, 8/6/13, at 4-6 (citations and footnote omitted).

Our review of the record discloses ample support for the PCRA court's
conclusion that Appellant failed to demonstrate his entitlement to PCRA relief
on his first issue. Following the PCRA hearing, the PCRA court made the
following finding of fact.

K.H., at the conclusion of her testimony at trial, gave a “thumbs
up” signal to her mother and step-grandmother in open court in
the presence of the jury and [Appellant]. At the time the signal
was given[ by K.H.], K.H.’s step-grandmother was holding a
stuffed animal.

PCRA Court Opinion, 8/6/13, at 2. Additionally, the PCRA court specifically
found Appellant's PCRA witnesses, who testified to multiple instances of hand
signals, incredible. Id. at 5. We are bound by these credibility findings
because the PCRA court observed the witnesses during their hearing
testimony. See Spotz !, supra. Moreover, as taint was an issue raised
throughout the underlying trial, the PCRA court, then sitting as the trial court,
was vigilant in observing outside forces that might sway K.H.'s testimony.
PCRA Court Opinion, 8/6/13, at 4. The PCRA court concluded that “no

19

 
inappropriate activity was observed.” /d. Trial counsel testified likewise.

N.T., 6/17/13, at 38, 40-41. Thus, Appellant failed to prove that he was

prejudiced by trial counse''s failure to request a mistrial after K.H.’s testimony.

See Pierce, supra; Michaud, supra. Accordingly, the PCRA court did not err

in denying Appellant PCRA relief on this claim.

Commonwealth v. A.D.H., 2014 WL 10965652, at *6-7 (citing PCRA Court Opinion, 8/16/13,
at 4-6).

In evaluating whether counsel's performance was deficient, this Court “must defer to
counsel's tactical decisions, avoid “the distorting effects of hindsight” and give counsel the
benefit of a strong presumption of reasonableness. Strickland, 466 U.S. at 689. At the
PCRA hearing, trial counsel testified that no inappropriate activity was observed, and the
PCRA court ultimately found as such. (Doc. 14-1, pp. 678-79, PCRA Hearing Transcript,
6/17/13, N.T. 38:1-18). Hersh also testified that he only observed the victim give one hand
signal at the conclusion of her testimony. (Doc. 14-1, p. 671, PCRA Hearing Transcript,
6/17/13, N.T. 10:2-11:1). After observing the witnesses and listening to their testimony, the
PCRA court specifically found that Hersh's PCRA witnesses, who testified that there were
several hand signal communications, were not credible. On appeal, the Superior Court,
citing Commonwealth v. Sptoz, 18 A.3d 244, 259 (Pa. 2011), stated that it would not disturb
the PRCA court’s credibility findings that the witnesses were not credible because the

PCRA court observed the witnesses during their hearing testimony. See Spotz, 18 A.3d at

259 ("The PCRA court’s credibility determinations, when supported by the record, are

20

 
binding on this Court.”). On federal habeas review, the factual findings as to the credibility
of testimony is entitled to a presumption of correctness under § 2254(e)(1), and Hersh can
only rebut the presumption by clear and convincing evidence, which he has not done. In
light of trial counsel's testimony which was found credible by the PCRA court, and the
witnesses’ testimony which was found incredible by the PCRA court, this Court cannot
conclude that trial counsel was ineffective for failing to object to the hand signal
communications.

Even if trial counsel’s performance was deemed objectively unreasonable, Hersh has
failed to demonstrate prejudice. This Court must determine, in light of the totality of the
evidence, whether there is a reasonable probability that counsel's failure to object to the
alleged hand signals sufficiently undermines confidence in the outcome of Hersh’s trial.
Consistent with Strickland, it was adequately demonstrated that trial counsel was not
deficient in his representation of Hersh. He made no “errors so serious” so as to cease
functioning as adequate counsel under Strickland. As the Superior Court found, Hersh
failed to prove that he was prejudiced by trial counsel's failure to request a mistrial after the
victim’s testimony. Hersh failed to demonstrate prejudice as a result of counsel's action,
that is, that the outcome of his case would have been different as a result of counsel's
performance. Therefore, the Court will deny this ineffective assistance of counsel claim.

See Strickland, 466 U.S. at 697 (holding that an ineffective assistance claim will be

21

 

 

 
dismissed if the petitioner makes an insufficient showing under either the performance or
prejudice prongs).
c. Failure to Move to Suppress Hersh’s Confession

Hersh argues that trial counsel was ineffective for failing to move to suppress his
confession. Specifically, he claims that his prescription for Ativan prevented him from giving
a valid confession because it enhanced the level of law enforcement coercion.

The record reflects that Hersh failed to raise this issue at the state court level. His
failure to timely present this claim at the state level constitutes a procedural default of this
claim. See Barnhart, 318 F. Supp.2d 250. Thus, Hersh is not entitled to federal habeas
review unless he can meet his burden of establishing “cause for the default and actual
prejudice as a result of the alleged violation of federal law or demonstrate that failure to
consider the claims would result in a fundamental miscarriage of justice.” Coleman, 501
U.S. at 750: Harris v. Reed, 489 U.S. 255, 260-63 (1989); Morris v. Horn, 187 F.3d 333, 342
(3d Cir. 1999). Hersh fails to acknowledge his procedural default of this claim, and fails to
allege any cause and prejudice to excuse it. (See Doc. 17). Nor is there any indication that
a failure to review this claim will result in a fundamental miscarriage of justice. See Schlup,
513 U.S. at 327. Consequently, Hersh is precluded from pursuing federal habeas corpus
relief with regard to this issue.

Furthermore, as stated supra, any attempt by Hersh to exhaust his state remedies at

22

 
this time would be futile because this claim is procedurally defaulted due to waiver of the
claims and expiration of the PCRA statute of limitations. See 42 PA. CONS. STAT. §
9544(b); 42 PA. CONS. STAT. § 9545(b). As such, Hersh is in procedural default for failing
to comply with the state filing requirements, and this claim will not be considered. See
Coleman, 501 U.S. at 750.

B. Illegal Sentence Claim

Hersh argues that his mandatory minimum sentence, imposed pursuant to 42
Pa.C.S.A. § 9718, is illegal under Alleyne, and the Pennsylvania Supreme Court's
subsequent decision in Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016).°

Hersh's judgment of sentence became final on July 20, 2012, after the expiration of
the thirty-day period for filing a petition for allowance of appeal with the Pennsylvania
Supreme Court. See 42 PA. CONS. STAT. § 9545. Itis clear that his judgment of sentence
became final one year before the Alleyne decision was issued in 2013. It is well-settled as a

matter of federal law that Alleyne is not retroactively applicable to cases on collateral

 

5 In Alleyne, the United States Supreme Court held that the Sixth Amendment requires that
“lalny fact that, by law, increases the penalty for a crime is an ‘element’ that must be submitted to the jury
and found beyond a reasonable doubt.” Alleyne, 570 U.S. at 102 (citation omitted). Thereafter, the Wolfe
Court held that the version of Section 9718 that was in effect from January 1, 2007 until August 17, 2014,
was unconstitutional in its entirety, in light of Alleyne. Wolfe, 140 A.3d 651. The Pennsylvania Supreme
Court expressly rejected the notion that Alleyne applies retroactively to cases on collateral review. See
Commonwealth v. Washington, 142 A.3d 810, 814-815 (Pa. 2016) (holding that the Alleyne decision does
not apply retroactively to collateral attacks upon mandatory minimum sentences advanced in PCRA
proceedings).

23

 
review. See United States v. Reyes, 755 F.3d 210, 212-13 (3d Cir. 2014) cert. denied, 135
S.Ct. 695 (2014); United States v. Winkelman, 746 F.3d 134, 136 (3d Cir. 2014).
Additionally, the Pennsylvania Supreme Court has held that Alleyne does not apply
retroactively to cases on collateral review. See Commonwealth v. Washington, 142 A.3d
810, 820 (Pa. 2016). As such, Hersh’s claim that his sentence was illegal under Alleyne
provides no basis for habeas relief.

C. Denial of the Right to a Fair Trial Claim

Hersh argues that the trial court erred in refusing to grant a mistrial based on the
emotional testimony of prosecution witness Frank Donnelly. Insofar as Hersh argues that
the trial court abused its discretion in denying his motion for a mistrial, this claim is not
cognizable on federal habeas review under 28 U.S.C. § 2254(a). On direct appeal, the
Pennsylvania Superior Court explained that under Pennsylvania law, a mistrial is “an
extreme remedy required only where an allegedly prejudicial event ‘may reasonably be said
to deprive the defendant of a fair and impartial trial.” (Doc. 14-1, p. 45, Commonwealth v.
A.D.H., No. 1639 MDA 2011 (Pa. Super. June 20, 2012) (quoting Commonwealth v.
Boczkowski, 846 A.2d 75, 94 (Pa. 2004)). The Superior Court further explained that the
decision of whether to grant a mistrial “is within the sound discretion of the court and will not
be reversed on appeal absent an abuse of that discretion.” Id. at p. 46 (quoting

Commonwealth v. Begley, 780 A.2d 605, 624 (Pa. 2001)). The Superior Court concluded

24

 
that the trial court did not abuse its discretion in denying Hersh’s motion for mistrial because
the testimony of Frank Donnelly did not unavoidably prejudice the jury under state
precedent. (Id. at pp. 46-47). The Superior Court noted that the trial court found that the
witness’ demeanor was “neither outrageous nor overpowering,” “did not appear to be staged
to evoke sympathetic response,” and “did not rise to the level of prompting a verdict based
upon something other than the evidence." (Id. at p. 46) (quoting Trial Ct. Op., 1/26/10, at 4).
The Superior Court further found that any potential prejudice was remedied by the trial
court’s issuance of prompt, curative instructions. (/d. at pp. 46-47). On federal habeas
review, this Court has no adjudicatory power over the state court's determination that, as a
matter of state law, the trial court did not abuse its discretion in denying the motion for
mistrial. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (holding that “federal habeas
corpus relief does not lie for errors of state law’ and “it is not the province of a federal
habeas court to reexamine state-court determinations on state-law questions”). As such,
this claim is not a cognizable claim for habeas review. See 28 U.S.C. § 2254(a).
IV. Certificate of Appealability

Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate
of appealability (‘COA’), an appeal may not be taken from a final order in a proceeding
under 28 U.S.C. § 2254. A COA may issue only if the applicant has made a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). “A petitioner satisfies

20

 
this standard by demonstrating that jurists of reason could disagree with the district court's
resolution of his constitutional claims or that jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327. “When
the district court denies a habeas petition on procedural grounds without reaching the
prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at
least, that jurists of reason would find it debatable whether the petition states a valid claim
of the denial of a constitutional right and that jurists of reason would find it debatable
whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.
473, 484 (2000). Here, jurists of reason would not find the disposition of this case
debatable. As such, a certificate of appealability will not issue.
V. Conclusion

For the reasons set forth above, the Court will deny the petition for writ of habeas

corpus. A separate Order shall issue.

 

Date: May LQ , 2019

 

Robert DNWarianyt
United States District Judge

26
